            Case 1:13-cr-00784-RA Document 44 Filed 07/02/20 Page 1 of 1




                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/2/2020


 UNITED STATES OF AMERICA,
                                                                 No. 13-cr-784 (RA)
                         v.
                                                                       ORDER
 JORGE PARRA,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         No later than 5:00 p.m. on Thursday, July 9, 2020, the Bureau of Prisons (“BOP”) and FCI

Schulykill shall release to Mr. Parra’s counsel and to the Government Mr. Parra’s medical records,

educational records, and re-entry records from the time he entered into BOP custody to the present.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Parra.

SO ORDERED.

Dated:      July 2, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge
